1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                           SAN JOSE DIVISION
11
12   KWONG HIU YUNG,                     )                     Case No.: C 11-01056 PSG
                                         )
13                     Plaintiff,        )                     ORDER SETTING DEADLINE FOR
                                         )                     PARTIES TO FILE EITHER A
14         v.                            )                     “CONSENT TO PROCEED BEFORE A
                                         )                     UNITED STATES MAGISTRATE
15   INSTITUTIONAL TRADING               )                     JUDGE,” OR ELSE A “DECLINATION
     CORPORATION et al.,                 )                     TO PROCEED BEFORE A UNITED
16                                       )                     STATES MAGISTRATE JUDGE AND
                       Defendants.       )                     REQUEST FOR REASSIGNMENT”
17   ___________________________________ )
18
19          On March 14, 2011, Defendants filed a motion to dismiss this action, which has been
20   assigned to a magistrate judge. As a result, each party was required either to file written consent
21   to the jurisdiction of the magistrate judge or to request reassignment to a district judge, no later
22   than March 21, 2011. See Civ. L.R. 73-1(a)(2). None of the parties has either consented or
23   requested reassignment. Therefore,
24          IT IS HEREBY ORDERED that no later than March 28, 2011, each party shall file either
25   a “Consent to Proceed Before a United States Magistrate Judge,” or else a “Declination to Proceed
26   Before a United States Magistrate Judge and Request for Reassignment.” Both forms are available
27   from the clerk of the court or from the Forms (Civil) section of the court’s website at
28


                                                 ORDER, page 1
 1   www.cand.uscourts.gov.
 2   Dated: March 23, 2011
 3
                               PAUL S. GREWAL
 4                             United States Magistrate Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                              ORDER, page 2
 1   Notice of this filing was automatically mailed to counsel via the court’s Electronic Case Filing
     system.
 2
     A copy of this filing was mailed to:
 3
     Kwong Hiu Yung
 4   1376 Keenan Way
     San Jose, CA 95125-5990
 5
     Dated: March 23, 2011
 6
                                                 /s/ Chambers Staff
 7                                             Chambers of U.S. Magistrate Judge Paul S. Grewal
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             ORDER, page 3